Exhibit 10(i)

PCS Supplemental Executive

Retirement Income Plan

May 9, 1991

 

Adopted:     May 9, 1991 Amended:     May 11, 2000;     February 22, 2003;    
March 22, 2004;     February 23, 2009;     December 29, 2010;   and   February
22, 2016.



--------------------------------------------------------------------------------

Contents

 

ARTICLE 1. ESTABLISHMENT AND PURPOSE

     4   

1.1

  Establishment      4   

1.2

  Purpose      4   

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

     4   

2.1

  Definitions      4   

2.2

  Gender and Number      5   

2.3

  Severability      5   

2.4

  Successor      5   

2.5

  Applicable Law      6   

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

     6   

3.1

  Eligibility      6   

ARTICLE 4. RETIREMENT BENEFIT

     6   

4.1

 

Full Benefit and Reduced Benefit

     6   

4.2

 

Vesting

     6   

4.3

  Forfeiture      6   

4.4

 

Calculation of Benefit

     7   

4.5

  Lump Sum Payment      8   

ARTICLE 5. RETIREMENT AND DEATH BENEFIT

     9   

5.1

  Retirement and Death Benefit.      9   

5.2

  Pre-retirement Death Benefit      9   

ARTICLE 6. FUNDING

     9   

6.1

  Unfunded Plan      9   

6.2

  No Participant Contributions      9   

6.3

  Unsecured General Creditors.      9   

6.4

  Costs of this Plan      10   

ARTICLE 7. ADMINISTRATION

     10   

7.1

  The Committee      10   

7.2

  Authority of the Committee      10   

 

- 2 -



--------------------------------------------------------------------------------

7.3

  Decisions Binding      10   

ARTICLE 8. AMENDMENT OR TERMINATION

     10   

8.1

  Amendment or Termination by Board      10   

8.2

  Amendment by Committee      10   

8.3

  Further Authority      11   

ARTICLE 9. GENERAL PROVISIONS

     11   

9.1

  No Enlargement of Employment Rights      11   

9.2

  Non-Assignability and Non-Commutability of Benefits      11   

9.3

  Division of Pension Benefits on Marriage Breakdown      11   

9.4

  Notices and Elections      12   

9.5

  Misstatement in Application for Benefit      12   

 

- 3 -



--------------------------------------------------------------------------------

Article 1. Establishment and Purpose

1.1  Establishment

Potash Corporation of Saskatchewan Inc., a corporation incorporated under the
laws of Canada, pursuant to a resolution of its Board of Directors, established
on May 9, 1991 a supplemental executive retirement income plan for certain
executive and management positions to be known as the “PCS Supplemental
Executive Retirement Income Plan” (the “Plan”).

1.2  Purpose

This Plan (as herein defined) is intended to provide supplemental retirement
benefits beyond what can be provided for pursuant to a registered pension plan
subject to the restrictions imposed by the Income Tax Act (Canada).

Article 2. Definitions and Construction

2.1  Definitions—

The following terms shall have the meaning stated below:

 

  (a) “Board” means the Board of Directors of the Corporation.

 

  (b) “Cause” means that the Participant is terminated for cause by the
Corporation or any subsidiaries or affiliates of the Corporation.

 

  (c) “Change in Control” shall have the same meaning as the term “change in
control” in the Corporation’s 2015 Performance Option Plan as amended, or any
successor plan thereto.

 

  (d) “Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board to administer this Plan.

 

  (e) “Corporation” means Potash Corporation of Saskatchewan Inc. and such
subsidiary, affiliated and associated companies as may be designated by the
Board or the Committee from time to time that adopt this Plan, and their
respective successors and assigns, except that any reference in this Plan to any
action to be taken, consent, approval or opinion to be given or decision to be
made by the Corporation shall refer to the Board or the Committee, or any person
or persons authorized by the Board or Committee for purposes of this Plan.

 

  (f) “Credited Service” means for a Participant the Participant’s period of
Continuous Service (as defined in the Pension Plan), reduced by any period of
time where the Participant was credited with service under the US SERP or any
other supplemental retirement plan of the Corporation, any other U.S. qualified
or non-qualified pension plan of the Corporation or any other pension plan of
the Corporation relating to a jurisdiction other than Canada.

 

  (g) “Disability” has the meaning given to it by the long-term disability plan
maintained by the Corporation that is applicable to the Participant at the time
of the disability determination.

 

- 4 -



--------------------------------------------------------------------------------

  (h) “Earnings” means for a Participant the Participant’s annual base pay with
the Corporation plus:

 

  (i) 100% of all bonuses paid or payable to the Participant in a calendar year
pursuant to the Corporation’s annual short-term incentive plan or any similar
plan substituted therefor; provided, however, that for purposes of clause
4.4(a)(ii) of this Plan, the bonus amount taken into account in calculating
Earnings shall not exceed the Participant’s annual base pay on which such bonus
was based pursuant to the terms of the Corporation’s annual short-term incentive
plan; and

 

  (ii) any other payment made in a given year to the Participant which payment
is specifically designated to be included in Earnings by the Committee.

 

  (i) “Participant” means an individual who satisfies the requirements of
section 3.1 or who has an accrued benefit under this Plan.

 

  (j) “Pension Plan” means the amended and restated Potash Corporation of
Saskatchewan Inc. Pension Plan dated September 19, 2007, as amended from time to
time.

 

  (k) “Plan” means this PCS Supplemental Executive Retirement Income Plan, as
amended from time to time.

 

  (l) “Plan Year” means the consecutive twelve (12) month period beginning each
January 1 and ending December 31.

 

  (m) “Spouse” means “spouse” as defined in the Pension Plan.

 

  (n) “US SERP” means the PCS Supplemental Retirement Plan for U.S. Executives
dated January 1, 1999, as amended from time to time.

To the extent that any term is used herein and not defined, such terms shall
have a meaning ascribed to it in the Pension Plan.

2.2  Gender and Number

Except when otherwise indicated by the context, masculine terminology shall
include the feminine, and singular terminology shall include the plural.

2.3  Severability

If any provision of this Plan shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining provisions of this
Plan, and this Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

2.4   Successor

All obligations of the Corporation under this Plan shall be binding upon any
successor of the Corporation, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of its business or assets.

 

- 5 -



--------------------------------------------------------------------------------

2.5  Applicable Law

This Plan shall be governed by and construed in accordance with the laws of the
Province of Saskatchewan and the laws of Canada applicable therein.

Article 3. Eligibility and Participation

3.1  Eligibility

An individual shall be eligible to participate in this Plan if:

 

  (a) he or she was employed by the Corporation on or before June 30, 2014 in an
executive or management position that is designated to participate in this Plan
from time to time by the Committee or the Board; or

 

  (b) if the individual is an employee of the Corporation and the Committee or
Board approves participation in this Plan by such individual.

Article 4. Retirement Benefit

4.1  Full Benefit and Reduced Benefit

Subject to Sections 4.2 and 4.3 and Article 5, upon retirement or any other
termination of employment with the Corporation at age 55 or older, the
Participant shall be entitled to the supplemental retirement benefit provided
for in Section 4.4; provided that if the retirement or other termination of
employment with the Corporation occurs prior to the Participant reaching the age
of 62, the supplemental retirement benefit shall be reduced by 5% for each year
that the benefit commencement date precedes the Participant’s attainment of age
62. No such supplemental retirement benefit will be received until the
Participant has reached the age of 55 and subsequently retired or otherwise
terminated his or her employment with the Corporation.

4.2  Vesting

No benefits shall vest or be payable under this Plan for Participants who leave
the Corporation prior to age 55 for any reason, provided that, notwithstanding
any other provision of the Plan, persons entitled to benefits under this Plan
shall have such benefits become fully and immediately vested under this Plan if
there is a Change in Control of the Corporation.

4.3   Forfeiture

A Participant shall forfeit all benefits under this Plan if, before vesting as
provided in Section 4.2, the Participant terminates employment with the
Corporation for any reason (other than death). Notwithstanding anything to the
contrary in this Plan and whether or not the Participant’s supplemental
retirement benefit has vested under Section 4.2, if the Participant’s employment
is terminated for Cause the Participant and the Participant’s beneficiaries
shall immediately forfeit all rights and entitlement to benefits under this
Plan.

 

- 6 -



--------------------------------------------------------------------------------

4.4  Calculation of Benefit

Subject to Sections 4.1, 4.2 and 4.3 and Article 5, the annual supplemental
retirement benefit payable under this Plan, if any, shall be calculated as of
the date of the Participant’s termination of employment with the Corporation (or
death, if earlier) as follows:

 

  (a) where the Participant commenced participation in the Plan prior to
January 1, 2011, the sum of (i), (ii) and (iii), where:

 

  (i) is equal to 2% of the Participant’s average three highest calendar years’
Earnings while employed by the Corporation,

multiplied by

the Participant’s years (including partial years calculated to the last full
month completed) of Credited Service up to a maximum of 35 years, to the extent
that such Credited Service was completed before July 1, 2009;

 

  (ii) is equal to 2% of the Participant’s average Earnings for the three
consecutive calendar years during which the Participant’s Earnings with the
Corporation were highest,

multiplied by

the Participant’s years (including partial years calculated to the last full
month completed) of Credited Service up to a maximum of 35 years, provided that
(A) such Credited Service was completed on and after July 1, 2009, but before
January 1, 2011, and (B) the sum of the years of Credited Service taken into
account under clause 4.4(a)(i) and this clause 4.4(a)(ii) does not exceed 35;
and

 

  (iii) is equal to 1.5% of the Participant’s average Earnings with the
Corporation for the three consecutive calendar years during which the
Participant’s Earnings with the Corporation were the highest,

multiplied by

the Participant’s years (including partial years calculated to the last full
month completed) of Credited Service up to a maximum of 35 years, provided that
(A) such Credited Service was completed on and after January 1, 2011, and
(B) the sum of the years of Credited Service taken into account under clauses
4.4(a)(i) and (ii) and this clause 4.4(a)(iii) does not exceed 35;

MINUS

 

  (iv)

the annual retirement benefit which can be provided with the sum of (A) the
balance of the Participant’s account under the Pension Plan attributable to
employee contributions made to such plan by the Participant as of December 31,
2010, adjusted on and after January 1, 2011 for its allocable share of Earnings
through the

 

- 7 -



--------------------------------------------------------------------------------

  date of the Participant’s termination of employment or death, as the case may
be, and (B) the Participant’s account balance under the Pension Plan
attributable to employer contributions made to the Pension Plan by the
Corporation and/or its subsidiaries or affiliates on behalf of the Participant
(and Earnings thereon through the date of the Participant’s termination of
employment or death, as the case may be); and

 

  (b) where the Participant commenced participation in the Plan on or after
January 1, 2011:

 

  (i) 1.5% of the Participant’s average Earnings with the Corporation for the
three consecutive calendar years during which the Participant’s Earnings with
the Corporation were the highest,

multiplied by

 

  (ii) the Participant’s years (including partial years calculated to the last
full month completed) of Credited Service up to a maximum of 35 years;

MINUS

the Participant’s account balance under the Pension Plan attributable to
employer contributions made to the Pension Plan by the Corporation and/or its
subsidiaries or affiliates on behalf of the Participant (and Earnings thereon
through the date of the Participant’s termination of employment or death, as the
case may be).

4.5  Lump Sum Payment

Upon written request by a Participant within thirty (30) days of such
Participant’s termination of employment with the Corporation, supplemental
benefits payable to a Participant under Section 4.4 of this Plan shall be paid
in a lump sum. For the purposes of calculating the lump sum payment payable:

 

  (i) the mortality table used to determine the lump sum value will be
determined in accordance with the Canadian Institute of Actuaries Standard of
Practice for Determining Pension Commuted Values in effect at the Participant’s
retirement date; and

 

  (ii) the interest rate used to determine the lump sum value will be determined
in accordance with the Canadian Institute of Actuaries Standard of Practice for
Determining Pension Commuted Values in effect at the Participant’s retirement
date;

or

such other mortality table, interest rate, lookback period and stability period
as may from time to time be prescribed by the Committee,

shall be utilized.

 

- 8 -



--------------------------------------------------------------------------------

Article 5. Retirement and Death Benefit

5.1  Retirement and Death Benefit.

A Participant may, by written election within thirty (30) days of the
Participant’s termination of employment with the Corporation, receive:

 

  (a) a reduced supplemental retirement benefit pursuant to Section 4.4 with 60%
of the reduced amount continuing for the life of the Participant’s Spouse (if
any) on the Participant’s death; or

 

  (b) a life annuity option for the Participant, provided that where the
Participant has a Spouse appropriate evidence of Spousal consent is also
provided.

Optional forms of the death benefit in clause 5.1(a), such as, but not limited
to, providing 75% and 100% to the spouse, with a corresponding lower initial
pension to the Participant may also be available. Once such an election has been
made by a Participant and the benefit payments commence, such election may not
be changed or altered, without written approval from the Committee.

5.2  Pre-retirement Death Benefit

If the Participant dies at age 55 or thereafter, but prior to the commencement
of the payment of any supplemental retirement benefit pursuant to Section 4.4,
the Participant’s Spouse (if any) shall receive the annual retirement benefit
the spouse would have received had the Participant retired immediately prior to
his or her death and elected a 60% survivor pension.

Article 6. Funding

6.1  Unfunded Plan

This Plan shall be unfunded. The obligation of the Corporation under this Plan
shall be that of an unfunded and unsecured promise to pay money in the future.
Any benefits which become payable under this Plan shall be paid from the general
assets of the Corporation. The Corporation may, in its discretion, purchase a
letter of credit from a bank or trust to secure the benefit of one or more
Participants.

6.2  No Participant Contributions

Participants shall not be required nor permitted to contribute to this Plan.

6.3  Unsecured General Creditors.

Participants and their beneficiaries, heirs, successors and assigns shall have
no security interest in or equitable right, interest or claim in any property or
assets of the Corporation or any subsidiaries or affiliates of the Corporation.
No property or assets of the Corporation or any subsidiaries or affiliates of
the Corporation shall be held under any trust for the benefit of Participants,
their beneficiaries, heirs, successors or assigns or held in any way as
collateral security for fulfilling any obligations under this Plan.

 

- 9 -



--------------------------------------------------------------------------------

6.4  Costs of this Plan

All costs of implementing and administering this Plan and paying the benefits of
this Plan shall be borne by the Corporation.

Article 7. Administration

7.1  The Committee

The Committee shall administer this Plan. The Committee may delegate any or all
of its administrative responsibilities.

7.2  Authority of the Committee

Except as otherwise provided, the Committee shall have the full power and
discretion to select employees of the Corporation for participation in this
Plan, to determine the terms and conditions of each employee’s participation, to
construe and interpret this Plan and any agreement or instrument concerning this
Plan, to establish, amend or waive procedures for this Plan’s administration,
and to amend this Plan to the extent permitted under Article 8. Further, the
Committee shall have full power and discretion to make any other determination
that may be necessary or advisable for this Plan’s administration.

7.3  Decisions Binding

All determinations and decisions made by the Committee or the Board and all
related orders or resolutions of the Committee or the Board shall be final,
conclusive, and binding on all persons, including the Corporation and the
Participants and their estates and beneficiaries.

Article 8. Amendment or Termination

8.1  Amendment or Termination by Board

Subject to the provisions of this Article 8, the Board reserves the right to
amend, modify or terminate this Plan at any time for any reason. Such right
shall be exercised only by a written resolution or other written instrument
approved by the Board. No amendment or termination of this Plan may adversely
affect the benefits of a Participant previously accrued and vested under this
Plan without the consent of the Participant.

8.2  Amendment by Committee

Subject to the limitation of Section 8.1, the Committee shall also have the
right to amend this Plan without obtaining the approval of the Board if the
amendment does not:

 

  (a) have the effect of terminating this Plan;

 

  (b) materially increase the cost of providing benefits under this Plan, unless
the amendment conforms this Plan with legislation, governmental regulations,
rules, or interpretive bulletins expressing a public policy or condition with
which this Plan must comply; or

 

  (c) revise this Article to increase the Committee’s authority to amend this
Plan or derogate from the authority of the Board.

 

- 10 -



--------------------------------------------------------------------------------

The Committee may exercise its right to amend this Plan only by a written
resolution or other written instrument approved by the Committee.

8.3  Further Authority

The proper officers of the Corporation are directed to arrange for the
appropriate documentation and communication of any amendment of this Plan or a
termination of this Plan. Such officers of the Corporation are further
authorized to do all other acts and things as may be necessary or desirable to
implement the same. The Corporation has reserved the power to amend or terminate
this Plan in whole or in part at any time, in its sole discretion and without
the consent of any Participant, his or her beneficiary or any other individual,
except as may be otherwise expressly provided for in this Plan.

Any officer or director of the Corporation is authorized to execute on behalf of
the Corporation any documentation required with respect to any amendment of this
Plan approved by the Board or Committee in accordance with this Article 8.

Article 9. General Provisions

9.1  No Enlargement of Employment Rights

Participation in this Plan shall not confer on Participants rights which they
did not otherwise possess as employees, except for the vested benefits they have
accrued under the terms of this Plan.

9.2  Non-Assignability and Non-Commutability of Benefits

Any benefit payable under the terms of this Plan shall be considered to be for
the personal use of the person receiving such benefit, and shall not be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to attachment or legal process for debts of the person receiving such
benefits, except as specifically provided by statute and as provided in
Section 9.3. In no event shall such benefits confer upon any Participant, or any
other person, any right or interest therein which is capable of being
surrendered or commuted except as specifically provided by this Plan.

9.3  Division of Pension Benefits on Marriage Breakdown

Notwithstanding any provision of this Plan to the contrary, monetary benefits
provided under or by this Plan may be assigned, attached, or given as security
under an order of the court, a support order pursuant to The Enforcement of
Maintenance Orders Act, 1997 (Saskatchewan) or other applicable maintenance
enforcement legislation, or an agreement between the Participant and his or her
spouse, estranged spouse or former spouse made under The Family Property Act
(Saskatchewan) or other applicable matrimonial property legislation.

In the event the matrimonial property of a Participant is divided by an order of
the court, support order or agreement made under The Family Property Act
(Saskatchewan) or other applicable matrimonial property legislation and such
order or agreement requires the division of such Participant’s benefits under
this Plan, then the value of the Participant’s benefits to be divided shall be
determined by the Committee as of the date the order or agreement is effective,
consistent with such order or agreement, as applicable.

 

- 11 -



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Plan, the Participant’s benefits
provided under or by this Plan will not be increased or altered in any respect:

 

  (a) as a result of a division of matrimonial property that reduces the
Participant’s benefits provided under or by the Pension Plan; or

 

  (b) by a reduction to the amount of the Participant’s benefits provided under
or by the Pension Plan, as a result of: (i) an order of the court, a support
order pursuant to The Enforcement of Maintenance Orders Act, 1997 (Saskatchewan)
or other applicable maintenance enforcement legislation, (ii) an agreement
between the Participant and his or her spouse, estranged spouse or former spouse
made under The Family Property Act (Saskatchewan) or other applicable
matrimonial property legislation, or (iii) an order of the court, support order
or agreement made under The Family Property Act (Saskatchewan) or other
applicable matrimonial property legislation.

In the event of the division of any benefits hereunder in accordance with this
Section 9.3, the following provisions shall apply:

 

  (a) the amount to be assigned to the Participant’s estranged or former spouse
shall be the amount specified in the order of the court, separation agreement or
other agreement relating to matrimonial or family property shall be with effect
from the date as set forth in the court order or agreement; and

 

  (b) amounts standing to the credit of the Participant and shall be adjusted
for the amounts assigned to the estranged or former spouse.

9.4  Notices and Elections

Any notice or election to be given, made or communicated pursuant to or for any
purpose of this Plan shall be given, made or communicated as the case may be, in
such manner as the Corporation shall determine from time to time. Without
limiting the generality of the foregoing, any person entitled to any benefit
under this Plan shall be responsible for notifying the Corporation in writing of
his or her mailing address and subsequent changes of mailing address.

9.5  Misstatement in Application for Benefit

If a Participant, or any other person entitled to a benefit under this Plan,
either knowingly or unknowingly has submitted any information to the Corporation
relevant to the amount of benefits he or she is to receive from this Plan that
is incorrect, the amount of benefits payable from this Plan may be adjusted
either, in the case of underpayments, by making additional payments from this
Plan or, in the case of overpayments, by requiring repayment from such person,
whichever is appropriate in the circumstances.

 

- 12 -